Citation Nr: 1606266	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine (low back) disorder.

2.  Entitlement to service connection for a cervical spine (neck) disorder. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Jacques P. Deplois, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1962 to July 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO in Portland, Oregon.

The Veteran requested a Board hearing on the VA Form 9; however, he subsequently withdrew this request in writing in September 2009.  

In June 2012, the Board reopened the issue of entitlement to service connection for a low back disorder and remanded all issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.  


REMAND

In support of his claims, the Veteran submitted a copy of a January 2006 decision of the Social Security Administration (SSA) granting disability benefits on the basis of degenerative disc disease of the lumbar and cervical spine, bilateral knees, and hips.  To date, there has been no effort to obtain the Veteran's complete file from SSA, including medical records used to adjudicate his claim.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disability but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as that veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the disorder).  The United States Court of Appeals for Veterans' Claims (Veterans Court) held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Request from SSA all records pertaining to the Veteran's application for SSA disability benefits.  Associate all records obtained with the claims file.  Make a notation in the claims file of all requests made and responses received. 

3.  If additional records are obtained, readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


